iPASS REPORTS SECOND QUARTER 2 Broadband, Software and Service Fee Represent 81% of Total Revenues REDWOOD SHORES, Calif. — August 7, 2008 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its second quarter ended June 30, 2008. “Our revenues continued to grow as we benefited from our large international customer base, the recurring nature of our software and service fee revenues and our enhanced product portfolio,” said Ken Denman, chairman and CEO of iPass. “We continue to manage operating expenses, add new blue-chip customers despite a challenging economic environment, and achieve double-digit increases in mobile broadband revenues. Our growth, combined with stabilized gross margins, positions us to enhance shareholder value in the second half of the year.” During the second quarter of 2008, broadband, software and service fee revenues increased 7 percent sequentially, contributing to a full 81 percent of total revenues, compared to 19 percent for dial. The company also continued to attract new global customers, signing eight new Forbes Global 2000 companies during the quarter along with other new business, representing over $20 million in new bookings during the quarter. Financial Highlights (In millions, except per share amounts) Q2’08 Q1’08 Q2’07 Total Revenues $ 48.6 $ 48.1 $ 47.6 Broadband Revenues $ 26.2 $ 24.1 $ 17.9 Software and Service Fee Revenues $ 13.0 $ 12.5 $ 11.4 Dial Revenues $ 9.4 $ 11.5 $ 18.4 Operating loss $ (2.3 ) $ (2.2 ) $ (3.7 ) Non-GAAP Operating Income (loss) $ (0.1 ) $ 0.2 $ (1.1 ) GAAP Net loss $ (1.4 ) $ (1.4 ) $ (2.3 ) GAAP Diluted EPS (loss) $ (0.02 ) $ (0.02 ) $ (0.04 ) Non-GAAP Net Income (loss) $ 0.7 $ 1.0 $ (0.1 ) Non-GAAP Diluted EPS (loss) $ 0.01 $ 0.02 $ (0.00 ) Cash and Short Term Investments $ 70 $ 70 $ 81 Key User, Footprint and Customer Metrics Q2’08 Q1’08 Q2’07 iPass On-Network Users 537,000 547,000 635,000 iPass Off-Network Users 585,000 538,000 373,000 Total iPassConnect Software Users 1,122,000 1,085,000 1,008,000 Broadband Users 323,000 295,000 235,000 Dial Users 214,000 252,000 400,000 Total iPass On-Network Users 537,000 547,000 635,000 Broadband Venues 104,000 98,000 81,000 Total Forbes Global 2000 Customers 435 427 401 Share Repurchase Program - During the period April 1, 2008 through June 30, 2008, the company repurchased approximately $500,000 of its common stock, representing approximately 229,000 shares at an average cost of $2.18 per share.These repurchases were made under the $30 million share repurchase plan that the company’s board of directors approved in February Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ending September 30, 2008, iPass projects revenues of approximately $47 million to $50 million, fully diluted GAAP earnings (loss) per share of approximately ($0.01) to ($0.04) and fully diluted non-GAAP earnings per share of approximately $0.00 to $0.03. The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP earnings per share of approximately $0.04 is based on expected FAS 123R stock-based compensation of $1.5 million dollars and the expected amortization of intangibles of $1.1 million in the third quarter of 2008 which, when divided by an expected 62 million fully diluted shares outstanding, results in the $0.04 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:00 p.m. Eastern Time (2:00 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its third quarter 2008 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is 77102199. Cautionary
